Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s arguments filed 12/29/2020 has been entered.  Claims 1-4, 6-16 and 18-23 are pending. 
Applicant’s arguments have been found convincing and this has necessitated a new rejection in view of McKnight et al.

New Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-13, 16 and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. (US 2011/0054042; published March 3, 2011) in view of McKnight et al. (US 2016/0000070; publication date January 7, 2016) in further view of McManic et al. (US 2006/0180677; August 17, 2006).
Applicant’s Invention
Applicant claims a method of spraying an agricultural pesticide through an induction flat spray tip nozzle, where the composition comprises a) at least one pesticide, and b) an adjuvant with a viscosity of 0.1-10 Pas comprising b1) a liquid medium and b2) a guar or a guar derivative in the form of particles, which are partially dispersed in the liquid medium, c) 10-70 parts by weight of choline chloride and/or potassium phosphate, d) a glycol or glycol derivative and e) a suspending agent, which is free of ammonium compounds.
Also, Applicant claims a method of applying an adjuvant through an induction flat spray tip nozzle, where the composition comprises contacting a) a pesticide with b) an adjuvant having no more than 1.8% wt. guar or guar derivative suspended in liquid medium, c) 10-70 parts by weight of a choline chloride and/or potassium phosphate and d) a suspending agent, which is free of ammonium compounds.
Further, Applicant claims a method of spraying a pesticide an induction flat spray tip nozzle, where the composition comprises a) a pesticide, and b) an adjuvant with a viscosity of 0.1-10 Pas comprising b1) a liquid medium, b2) guar or a guar derivative, c) 10-70 parts by weight of a choline chloride and/or potassium phosphate, d) a glycol or glycol derivative and e) a suspending agent, which is free of ammonium compounds.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Wu et al. teach polymer compositions containing an incompletely hydrated water soluble polymer suspended in a liquid medium (abstract).  With respect to claim 8, formulations in the form of emulsions are included [0083].  With respect to claims 1, 6, 8, 12, 13, 19 and 23, Wu et al. teach a method of making a polysaccharide composition having a viscosity of less than 5 Pa.s at a shear rate of greater than 10 s-1, a comprising 2.5-8 parts guar polymer suspended in an aqueous liquid medium, a hydration inhibitor and a suspending agent selected from silica [0007-23, 140].  With respect to claims 1, 4 and 23, Wu et al. teach that the aqueous medium includes non-polar liquids including glycols [0054].  The adjuvant composition is mixed with pesticides to form concentrated dilutable formulation that enhances the delivery of the active onto plant foliage [0212].  Formulations with hydroxypropyl guar are preferred [Tables I-IX].


Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Wu et al. do not teach the choline chloride in an amount ranging from 10-70 parts by weight, based on 100 parts by weight of the liquid medium.   Wu et al. also do not teach the use of an induction flat spray tip nozzle.  It is for these reasons that McKnight et al. and McManic et al. are joined. 

McManic et al. teach drift reducing nozzles used for spraying agricultural formulations on soil and plants (abstract).   McManic nozzles includes a fluid inlet (2, 3), a venture compartment (6) and a discharge 
    PNG
    media_image1.png
    1000
    975
    media_image1.png
    Greyscale



Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Wu et al., McKnight et al. and McManic are all drawn to methods of preparing agricultural formulations.    
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Wu et al., McKnight et al. and McManic to include 10-70% choline cholide with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Wu et al., McKnight et al. and McManic to include choline chloride because McKnight et al. teaches that choline chloride and potassium phosphate dibasic in amounts of greater than 0 to 70 parts by weight at as a hydration inhibitor when combined with guar formulations.  
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Wu et al., McKnight et al. and McManic to include air induction nozzle agent with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of McManic because air induction nozzles are taught to aid in reducing spray drift when applying formulations to soil and plants.

Claims 2-4, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. (US 2011/0054042; published March 3, 2011) in view of McKnight et al. (US 2016/0000070; publication date January 7, 2016) in further view of McManic et al. (US 2006/0180677; August 17, .
Applicant’s Invention
Applicant claims a method of spraying an agricultural pesticide through an induction flat spray tip nozzle, where the composition comprises a) at least one pesticide, and b) an adjuvant with a viscosity of 0.1-10 Pas comprising b1) a liquid medium and b2) a guar or a guar derivative in the form of particles, which are partially dispersed in the liquid medium, c) 10-70 parts by weight of choline chloride and/or potassium phosphate, d) a glycol or glycol derivative and e) a suspending agent, which is free of ammonium compounds.
Also, Applicant claims a method of applying an adjuvant through an induction flat spray tip nozzle, where the composition comprises contacting a) a pesticide with b) an adjuvant having no more than 1.8% wt. guar or guar derivative suspended in liquid medium, c) 10-70 parts by weight of a choline chloride and/or potassium phosphate and d) a suspending agent, which is free of ammonium compounds.
Further, Applicant claims a method of spraying a pesticide an induction flat spray tip nozzle, where the composition comprises a) a pesticide, and b) an adjuvant with a viscosity of 0.1-10 Pas comprising b1) a liquid medium, b2) guar or a guar derivative, c) 10-70 parts by weight of a choline chloride 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Wu et al., McKnight et al. and McManic et al. are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Wu et al., McKnight et al. and McManic et al. do not teach the addition of polyethylene glycol or the specific combination of glyphosate with 2,4-D or dicamba.  It is for this reason that Berger et al. is joined.
Berger et al. teach herbicidal compositions comprising polyoxyalkylene alkylamine surfactants having reduced eye irritation (abstract).  To improve water solubility glycols, particularly the anti-gelation additive polyethylene glycol is included which is introduced into the surfactant composition (column 9, line 47 through column 10, line 5).  The herbicidal composition is 


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Wu et al., McKnight et al., McManic and Berger et al. are all drawn to methods of preparing agricultural formulations.    
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Wu et al., McKnight et al., McManic and Berger et al. to include glyphosate in combination with dicamba or 2,4-D with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Wu et al., McKnight  et al., McManic and Berger et al. to include glyphosate in combination with dicamba or 2,4-D because Berger et al. teaches mixtures of these herbicides are useful as water-soluble herbicides which can be prepared into aqueous formulations.  


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617